Citation Nr: 1314585	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  05-04 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for cervical spine disc degeneration from June 9, 2008.

2.  Entitlement to a rating in excess of 40 percent for lumbar spondylosis, from June 9, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to July 1980 and from June 1981 to December 1989.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied entitlement to increased ratings for cervical and lumbar spine disabilities.

After multiple remands, the Board in November 2012 rendered a decision on the claims for increased ratings for the time period prior to June 9, 2008, and remanded the claims for increased ratings from that date to the RO, via the Appeals Management Center (AMC).  For the reason stated below, the RO/AMC complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran has been assigned a total rating based on individual unemployability effective June 9, 2008.  As such, that issue is not raised or in need of discussion as part of the issues on appeal.


FINDINGS OF FACT

1.  From June 9, 2008, symptoms of the Veteran's cervical spine degeneration have not more nearly approximated flexion to 15 degrees or less or favorable ankylosis and there is no evidence of ankylosis or incapacitating episodes due to intervertebral disc syndrome (IVDS).

2.  From June 9, 2008, symptoms of the Veteran's lumbar spondylosis have not included ankylosis or incapacitating episodes due to IVDS.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for cervical spine degeneration have not been met from June 9, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & West Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2012).

2.  The criteria for a rating in excess of 40 percent for lumbar spondylosis have not been met from June 9, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5235-5243.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In May 2004, March 2008, and July 2009 letters, the RO/AMC notified the Veteran of the evidence needed to substantiate the claims for increased ratings for lumbar and cervical spine disabilities.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the above-cited letters complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the March 2008 and July 2009 letters.  In addition, the July 2009 letter provided additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claim in compliance with a decision of the Court that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  The Veteran has also been afforded multiple VA examinations.  In its December 2011 and November 2012 remand, the Board noted that the Veteran had indicated that he had undergone July 29, 2009 and August 1, 2009 VA examinations with regard to his claim for a total disability rating based on individual unemployability (TDIU) that was subsequently granted and instructed that those examination reports be obtained.  The RO/AMC attempted to obtain these examination reports and documented its efforts to do so.  It obtained copies of March 2009 VA digestive, joint, and spine examination reports, an August 2009 VA peripheral nerve examination report, a  September 2009 rectum and anus examination report, and an October 2009 VA respiratory examination report.  It received a January 2013 response from a VA Medical Center indicating that they did not have the reports as identified by the Veteran.  

The RO/AMC also sent a January 2013 letter to the Veteran informing him that he should identify any providers who had treated his back and neck disabilities, and that it had requested the examination reports identified by him.  Based on the responses received including the August 2009 VA examination report, the Board concludes that the RO/AMC substantially complied with its remand instructions and complied with its duty to assist by obtaining all outstanding examination reports and concluding that any additional efforts to obtain the reports as identified by the Veteran were futile, either because they did not exist or the Veteran had misidentified them, as well as by informing the Veteran of its actions.  38 C.F.R. § 3.159(c),(e).  The RO/AMC also complied with the Board's remand instructions by affording the Veteran January 2013 VA examinations as to the severity of his cervical and lumbar spine disabilities.  For the reasons stated below, these and the other examinations upon which the Board will rely were adequate to decide the claims on appeal.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for increased ratings for cervical and lumbar spine disabilities from June 8, 2008 are thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran filed a claim for an increased rating for his cervical and lumbar spine disabilities in April 2004, then rated 10 and 20 percent, respectively.  As noted by the Board in its November 2012 decision, the Veteran underwent lumbar laminectomy and fusion on April 6, 2004, and the RO granted a temporary convalescence 100 percent rating from April 6, 2004 to August 2004, a time period that is not otherwise in issue on this appeal.

In a November 2004 rating decision, the RO granted an increased, 20 percent rating for the cervical spine disability effective the April 2004 date of claim and denied an increased rating for the lumbar spine disability.  In September 2008, the RO increased the rating for the lumbar spine disability to 40 percent, effective June 9, 2008.

In addition, in its November 2012 decision, the Board denied a rating in excess of 20 percent for cervical spine disability prior to June 8, 2008 and granted a rating of 40 percent for lumbar spine disability from September 1, 2006 to June 8, 2008, and otherwise denied the claim for an increased rating for lumbar spine disability.  The issues of entitlement to increased ratings for cervical and lumbar spine disabilities have thus been resolved with respect to the period prior to June 8, 2008, and the only remaining issues are entitlement to increased ratings for these disabilities from that date, as indicated on the title page.

The Veteran's lumbar and cervical spine disabilities are rated under 38 C.F.R. § 4.71a, which contains criteria for rating the musculoskeletal system.  Under the criteria effective September 26, 2003, lumbosacral and cervical spine disabilities are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine ("general rating formula").  38 C.F.R. § 4.71a, DCs 5237-5242.  DC 5243 applies to IVDS, which is rated under the Formula for Rating IVDS Based on Incapacitating Episodes (Formula for Rating IVDS) if there are incapacitating episodes of sufficient duration.  Note 1 to the Formula for Rating IVDS defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  As shown below, there have been no incapacitating episodes as defined in this regulation and the Formula for Rating IVDS is therefore not applicable.

Under the general rating formula, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 50 and 100 percent ratings are warranted for unfavorable ankylosis of the thoracolumbar spine and the entire spine, respectively.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note 2 provides that, for VA compensation purposes, the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  Note 4 provides that range of motion measurements are to be rounded to the nearest five degrees.  Note 5 defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note 6 provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

In addition, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The RO has rated the Veteran's cervical spine disability under DC 5243.  The lumbar spine disability has been rated under the version of the criteria in effect prior to September 26, 2003, DCs 5293-5292, which were applicable to IVDS and limitation of motion of the lumbar spine, respectively.  As the Veteran's claim was filed after the September 26, 2003 date of the most recent amendments, however, the issue with regard to the lumbar spine is whether a rating in excess of 40 percent is warranted under the general rating formula, regardless of the specific diagnostic code assigned.

Initially, the Board notes that the Veteran has been granted separate ratings for left and right lower extremity radiculopathy, with the RO having increased the rating for the left lower extremity radiculopathy from 10 to 20 percent in a February 2013 rating decision.  As the Veteran has not disagreed with any determination with regard to his lower extremity radiculopathy, the Board will not address these issues herein.

The Board also notes that on the June 2008, March 2009, and January 2013, VA examinations, the Veteran indicated that he was not prescribed bed rest for incapacitating episodes do to IVDS and has not indicated otherwise in his statements.  The Formula for Rating IVDS Based on Incapacitating Episodes is therefore inapplicable.

In addition, in order to warrant a rating in excess of 20 percent for the cervical spine disability, range of motion would have to more nearly approximate flexion of 15 degrees or less or unfavorable ankylosis.  On the June 2008 VA examination, range of motion was flexion 0 to 20 degrees with pain, extension 0 to 10 degrees with pain, rotation 0 to 20 degrees bilaterally with pain, and lateral flexion 0 to 10 degrees bilaterally with pain.  Range of motion was not additionally limited following repetitive use, but the Veteran complained of flare-ups of pain on a level of 6 out of 10, occurring one to two days per week lasting all day.

On the March 2009 VA examination, range of motion was 0 to 20 degrees with pain, extension 0 to 10 degrees with pain, rotation 0 to 10 degrees bilaterally with pain, and flexion 0 to 12 degrees bilaterally with pain.  Range of motion was not additionally limited following repetitive use, but the Veteran described flare-ups that were severe, occurred every day, and lasted all day.

On the January 2013 VA examination, range of motion was flexion to 30 degrees, with painful motion at 30 degrees, extension to 30 degrees with painful motion at 30 degrees, flexion to 30 degrees bilaterally with painful motion at 30 degrees, and rotation to 50 degrees bilaterally with painful motion at 50 degrees.  The range of motion figures were the same after repetitive motion testing, and the examiner indicated that there was no additional limitation in the range of motion of the cervical spine following repetitive use testing.  The Veteran did not report that flare-ups impacted the function his cervical spine.  The examiner did indicate that the Veteran had functional loss and/or functional impairment of the cervical spine after repetitive motion testing, with contributing factors of less movement than normal, excess fatigability, incoordination, and pain on movement.

The above evidence reflects that a rating in excess of 20 percent is not warranted for the Veteran's cervical spine disability from June 8, 2008.  Throughout the appeal period, flexion of the cervical spine has been at least 20 degrees and there has been range of motion in all planes with no indication of ankylosis.  In addition, although there has been pain, painful motion, and other of the DeLuca factors, and some functional  loss or impairment, there was no indication that any of these factors resulted in range of motion more closely approximating the flexion to 15 degrees or less required for the next higher, 30 percent rating under the general rating formula.  In addition, although the Veteran indicated that he experienced flare-ups, at times severe and frequent, he did not indicate that they reduced the range of motion of his cervical spine to a degree that would indicate flexion more nearly approximated 15 degrees or less.  There is thus no basis for a rating in excess of 20 percent for cervical spine disability based on range of motion under the general rating formula. 

As to the thoracolumbar spine, a rating in excess of 40 percent would require unfavorable ankylosis of the entire thoracolumbar spine or entire spine.  Although the Veteran underwent an operation that involved fusion of the lumbar spine discs, indicating the presence of some ankylosis, there was no indication of unfavorable, or favorable, ankylosis of the entire thoracolumbar spine.  On the June 2008 VA examination, range of motion was flexion to 30 degrees and extension to 10 degrees with pain, and the Veteran could not perform flexion or rotation.  There was also additional limitation of motion due to pain following repetitive use, with flexion reduced to 10 degrees.  On the March 2009 VA examination, range of motion was flexion to 30 degrees with pain, extension 10 degrees with pain, lateral flexion to 10 degrees bilaterally, and the Veteran could not perform rotation.  Range of motion was not additionally limited following repetitive use, but the Veteran described flare-up pain every day that was severe and lasted all day.  On the January 2013 VA examination, range of motion was flexion to 90 degrees or greater with painful motion at 45 degrees, extension 20 degrees with painful motion at 10 degrees.  Lateral flexion and rotation were to 20 degrees bilaterally (with left lateral rotation to 21 degrees, rounded to 20 under Note 4 to the general rating formula) with painful motion at 10 degrees.  After repetitive use testing, range of motion was the same.  There was no additional limitation in range of motion following repetitive use, but there was functional loss and/or impairment, with contributing factors of less movement than normal excess fatigability, incoordination, and pain on movement.

The above evidence reflects that a rating in excess of 40 percent is not warranted for lumbar spine disability from June 8, 2008.  There was no evidence of unfavorable ankylosis and the range of motion figures in most planes reflected a lack of unfavorable or favorable ankylosis of the entire thoracolumbar spine.  Moreover, although there was some limitation after repetitive motion testing, where, as here, the Veteran is in receipt of the maximum schedular rating based on limitation of motion and a higher rating requires ankylosis, 38 C.F.R. §§ 4.40, 4.45, 4.59 are not for application.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997) (although the Secretary suggested remand because of the Board's failure to consider functional loss due to pain, remand was not appropriate because higher schedular rating required ankylosis).

There is also no basis for a separate compensable rating for objective neurologic abnormalities associated with cervical spine disability.  On the June 2008 VA examination, the Veteran complained of mild pain radiating horizontally along the cervical spine and there was moderate paravertebral muscle spasm and tenderness, but motor strength was 5/5 with adequate bulk and tone of the interosseous muscles.  Thenar and hypothenar eminences were symmetrical, deep tendon reflexes were intact, and sensory was intact with regard to both vibration and light touch.  There was no demonstrated weakness of grip strength.  The diagnosis was chronic cervical strain with spasm, with subjective not objective evidence of cervical radiculopathy.   On the March 2009 VA examination, the Veteran complained of constant moderate pain radiating into his upper posterior trunk and there was spasm and tenderness, but motor exam was again 5/5 with adequate bulk and tone, deep tendon reflexes were 2+ and symmetrical, and sensory was intact.  The diagnosis included degenerative disc disease with subjective but not objective evidence of radiculopathy.  

On the January 2013 VA examination, there was no localized tenderness or pain to palpation for joints/soft tissue of the cervical spine and there was no guarding or muscle spasm.  All muscle testing was 5/5 and there was no muscle atrophy.  Deep tendon reflexes were 2+ and sensory testing was normal.  There was no radicular pain or any other signs or symptoms due to radiculopathy.  There were no other neurologic abnormalities related to the cervical spine, such as bowel or bladder problems due to cervical myleopathy.  The X-ray impression was severe degenerative change to the cervical spine with narrowing on the left and suspected on the right.  MRI report indicated reversed lordosis, multilevel degenerative disc disease, multilevel facet and ucinate arthropathy contributing to foraminal stenosis, and hourglass appearance of the spinal cord in the mid to lower cervical spine without focal myelomacia.

The above evidence reflects that there is no basis for a separate rating for objective neurologic abnormalities associated with cervical spine disability.  On the examinations where the Veteran complained of radiating pain, the examiner's specifically found that there was subjective, but not objective, evidence of cervical radiculopathy, and the regulation specifically requires associated objective neurologic abnormality to warrant a separate rating.  To the extent that the Veteran's statements conflict with the examination findings, the Board finds that the specific findings of the trained healthcare professionals are of greater probative weight than the Veteran's lay assertions.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's cervical and lumbar spine disabilities are fully contemplated by the applicable rating criteria.  The general rating formula specifically provides that the criteria apply with or without symptoms such as pain, including radiating pain, stiffness, or aching in the area of the spine affected by residuals of disease or injury.  Thus, the pain and other symptoms indicated by the Veteran and in the examination reports and treatment records are contemplated by the applicable criteria, and consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Referral for consideration of an extraschedular rating for cervical or lumbar spine disability is therefore is not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's symptoms have not more nearly approximated the criteria for a rating in excess of 20 percent for cervical spine disability or a rating higher than 40 percent for lumbar spine disability from June 8, 2008.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for increased ratings on appeal herein must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

ORDER

Entitlement to a rating in excess of 20 percent for cervical spine disc degeneration from June 8, 2008, is denied.

Entitlement to a rating in excess of 40 percent for lumbar spondylosis, from June 8, 2008, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


